IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,872-01


IN RE RONALD KEVIN PERRIOTT, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 84-84710-VM IN THE 194th DISTRICT COURT

FROM DALLAS COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed an application for a writ of
habeas corpus in the 194th District Court of Dallas County, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court.  Relator contends that the district court
entered an order designating issues on May 9, 2011.
	On August 21, 2013, this Court held in abeyance and ordered the Judge of the 194th District
Court of Dallas County to forward the habeas application to this Court.  On September 11, 2013, this
Court received a response from the District Clerk of Dallas County, which included a copy of the
State's waiver of service and the Order Designating Issues signed by the trial court.  The information
provided by the District Clerk's response was already known to this Court and was not responsive
to the abeyance order directed to the Judge.
	Respondent, the Judge of the 194th District Court of Dallas County, shall file a response with
this Court by having the District Clerk submit the record on such habeas corpus application.  In the
alternative, Respondent may resolve the issues set out in the order designating issues and then have
the District Clerk submit the record on such application.  In either case, Respondent's answer shall
be submitted within 30 days of the date of this order.  This application for leave to file a writ of
mandamus will be held in abeyance until Respondent has submitted his response.

Filed: September 25, 2013
Do not publish